DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 November 2021 has been entered.

Claims 5, 25, and 26 have been canceled.
Claims 1-4, 6-24, and 27-31 are pending in the instant application.

Claims 1-4, 6-24, and 27-31 are under examination in the instant office action.


Information Disclosure Statement
The IDS form received 11/2/2021 is acknowledged and the references cited therein have been considered.


Claims 1-4, 6-24, and 27-31 are allowable.
As previously set forth in the notice of allowance mailed August 20, 2021, applicant has claimed novel fusion proteins which combine an antibody that binds IgE with a soluble version of the IgE receptor named FcRI via a glycine linker sequence.  While the individual components of the instant claimed fusion product reasonably were disclosed in the prior art, as well as fusion proteins comprising such components (see for example Hammerberg et al. (WO 2013/119419) and Digan et al. (WO 98/04718), both previously of record) as discussed in greater length throughout prosecution there does not appear RI was known to be useful in the treatment of IgE-mediated disorders (see again Hammerberg et al. and Digan et al. as discussed above as well as US patents 5,958,708, 5,994,511, 7,384,633, 7867,494, 8,071,097, 8,080,249, and 8,460,664 (all previously of record)).  As such, the inventions as presently claimed by applicant have been found to be allowable.   


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644